Case 6:17-cr-00083-JDK-JDL Document 54 Filed 07/30/21 Page 1 of 1 PageID #: 138




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                                                  § CASE NUMBER 6:17-CR-00083-JDK
 v.                                               §
                                                  §
                                                  §
 SEYDADRIAN MONTREZ BROWN                         §
                                                  §


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate Judge John D.

Love, which contains his proposed findings of fact and recommendations for the disposition of

such action, has been presented for consideration. The parties have waived their objections to the

Report and Recommendation.

       The Court is of the opinion that the findings and conclusion of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Seydadrian Montrez

Brown be sentenced to a term of imprisonment of 18 months with credit for time already served

in custody from June 10, 2021, and with no supervised release to follow. The Court further

RECOMMENDS that Defendant serve his sentence at FCI Yazoo City, MS, if available, and that

Defendant receive drug treatment.

        So ORDERED and SIGNED this 30th day of July, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
